WILLIAMS, Judge.
Defendant Sherin Harvey was convicted of violating La. R.S. 40:966(A) (distribution of heroin) and sentenced to life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence. It is from this conviction and sentence that *631defendant appeals, requesting a review for errors patent.
Defendant sold heroin to an undercover police officer. Laboratory tests proved the substance to be heroin. Defendant'was arrested approximately one month later .after having been identified by the officer, to whom the heroin had been sold.
After reviewing the record, we find two errors patent. The trial court failed to wait 24 hours after denial of the motion for new trial before sentencing defendant La. C.Cr.Pr. art. 873. We find this to be harmless error absent any allegations of prejudice. State v. Wormser, 467 So.2d 58 (La.App.4th Cir.1985).
Defendant was sentenced to life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence. La.R.S. 40:966 provides a mandatory sentence of life imprisonment without probation or suspension of sentence. The trial court erroneously prohibited parole. We; therefore, amend defendant’s sentence to life imprisonment at hard labor without benefit of probation or suspension of sentence.
For the foregoing reasons, defendant’s conviction is affirmed and his sentence is amended as provided above.
AMENDED AND AFFIRMED.